FILED
                             NOT FOR PUBLICATION                            JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LEOPOLDO NEGRETE HERNANDEZ,                     No. 07-73937

               Petitioner,                       Agency No. A074-790-819

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Leopoldo Negrete Hernandez, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals dismissing his appeal of

an immigration judge’s (“IJ”) decision denying his application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims

of due process violations in immigration proceedings. Ibarra-Flores v. Gonzales,

439 F.3d 614, 620 (9th Cir. 2006). We deny the petition for review.

       Negrete contends the IJ violated due process by excluding a letter from a

doctor describing the environmental pollution in Ecatepec, Mexico. Contrary to

Negrete’s contention, the proceedings were not “so fundamentally unfair that [he]

was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d

967, 971 (9th Cir. 2000) (citation omitted). Moreover, Negrete failed to

demonstrate that consideration of the letter may have affected the outcome of the

proceedings. See id. (requiring prejudice to prevail on a due process challenge).

       PETITION FOR REVIEW DENIED.




AR/Research                               2                                   07-73937